           Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 PATEL ARPITKUMAR, individually and on                       CLASS ACTION
 behalf of all others similarly situated,
                                                              CIVIL ACTION
       Plaintiff,                                             FILE NO.

 vs.                                                      JURY TRIAL DEMANDED

 SEQUIUM ASSET SOLUTIONS, LLC,

   Defendant.
 ______________________________________/

                               CLASS ACTION COMPLAINT

         Plaintiff Patel Arpitkumar brings this action against Defendant Sequium Asset

Solutions, LLC, and alleges as follows upon personal knowledge as to Plaintiff and

Plaintiff’s own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

         1.         This is a putative class action under the Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq., (“TCPA”), and its implementing regulations.
        Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 2 of 13




       2.     Defendant engages in placing prerecorded voice calls to consumers,

without their consent and even after they have asked for the calls to stop.

       3.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s

unlawful conduct which has resulted in the invasion of privacy, harassment, aggravation,

and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory

damages on behalf of herself and members of the class, and any other available legal or

equitable remedies.

                           JURISDICTION AND VENUE

       4.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations

of a federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because

Plaintiff alleges a national class, which will result in at least one class member belonging

to a different state than that of Defendant. Plaintiff seeks up to $1,500.00 (one-thousand-

five-hundred dollars) in damages for each call in violation of the TCPA, which, when

aggregated among a proposed class numbering in the tens of thousands, or more,

exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction

under the Class Action Fairness Act (“CAFA”). Therefore, both the elements of

diversity jurisdiction and CAFA jurisdiction are present.

       5.     Defendant is subject to general personal jurisdiction in Georgia because it

is incorporated and its principal place of business are in Georgia.

                                             2
          Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 3 of 13




       6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c)

because Defendant is deemed to reside in any judicial district in which it is subject to the

court’s personal jurisdiction, and because Defendant provides and markets its services

within this district thereby establishing sufficient contacts to subject it to personal

jurisdiction.

                                         PARTIES

       7.       Plaintiff is a natural person who, at all times relevant to this action, was a

resident of New Jersey.

       8.       Defendant is a Georgia corporation with its principal place of business

located 1130 Northchase Parkway, Suite 150, Marietta, Georgia 30067.

                                        THE TCPA

       9.       The TCPA prohibits: (1) any person from calling a cellular telephone

number; (2) using an automatic telephone dialing system or an artificial or prerecorded

voice; (3) without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

       10.      The TCPA exists to prevent communications like the ones described

within this Complaint. “Voluminous consumer complaints about abuses of telephone

technology—for example, computerized calls dispatched to private homes—prompted

Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744

(2012).

                                               3
          Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 4 of 13




         11.   In an action under the TCPA, a plaintiff must only show that the defendant

“called a number assigned to a cellular telephone service using an automatic dialing

system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d

1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

                                          FACTS

         12.   On or about December 2020, Plaintiff made a request to Defendant’s

employee for Defendant to stop calling his cellular telephone with prerecorded voice

calls.

         13.   Defendant ignored Plaintiff’s requests and continued calling Plaintiff’s

cellular telephone multiple times per day on average with prerecorded voice calls

through the date of the filing of this lawsuit.

         14.   The prerecorded calls at issue were transmitted to Plaintiff’s cellular

telephone, and within the time frame relevant to this action.

         15.   Upon information and belief, Defendant caused other prerecorded

messages to be sent to individuals who similarly request for Defendant to stop

calling with prerecorded voice calls.

         16.   Plaintiff is the sole user of the cellular telephone number that received

Defendant’s calls.




                                             4
        Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 5 of 13




       17.    Defendant’s unsolicited prerecorded calls caused Plaintiff actual harm,

including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,

trespass, and conversion.

                               CLASS ALLEGATIONS

                                PROPOSED CLASSES

       18.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on

behalf of herself and all others similarly situated.

       19.    Plaintiff brings this case on behalf of the following classes:

              All persons within the United States who, within the four
              years prior to the filing of this Complaint, were sent a call
              using an artificial or prerecorded voice, from Defendant
              or anyone on Defendant’s behalf, to said person’s cellular
              telephone number, without their consent and/or after
              having made a request to Defendant to not receive calls.


       20.    Defendant and its employees or agents are excluded from the Class.

Plaintiff does not know the number of members in the Class, but believes the Class

members number in the several thousands, if not more.

       NUMEROSITY

       21.    Upon information and belief, Defendant has placed prerecorded calls to

telephone numbers belonging to thousands of consumers throughout the United States



                                             5
        Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 6 of 13




without their consent. The members of the Class, therefore, are believed to be so

numerous that joinder of all members is impracticable.

      22.    The exact number and identities of the Class members are unknown at this

time and can only be ascertained through discovery. Identification of the Class members

is a matter capable of ministerial determination from Defendant’s call records.

      COMMON QUESTIONS OF LAW AND FACT

      23.    There are numerous questions of law and fact common to the Class which

predominate over any questions affecting only individual members of the Class. Among

the questions of law and fact common to the Class are:

             (1) Whether Defendant made non-emergency prerecorded calls to

             Plaintiff’s and Class members’ telephones;

             (2) Whether Defendant can meet its burden of showing that it obtained

             consent to make such calls;

             (3) Whether Defendant’s conduct was knowing and willful;

             (4) Whether Defendant is liable for damages, and the amount of such

      damages; and

             (5) Whether Defendant should be enjoined from such conduct in the

      future.




                                           6
          Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 7 of 13




         24.   The common questions in this case are capable of having common

answers. If Plaintiff’s claim that Defendant routinely transmits prerecorded messages to

telephone numbers is accurate, Plaintiff and the Class members will have identical

claims capable of being efficiently adjudicated and administered in this case.

         TYPICALITY

         25.   Plaintiff’s claims are typical of the claims of the Class members, as they

are all based on the same factual and legal theories.

         ADEQUACY

         26.   Plaintiff is a representative who will fully and adequately assert and protect

the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is

an adequate representative and will fairly and adequately protect the interests of the

Class.

         27.   In addition, Plaintiff has retained counsel with substantial experience

in prosecuting complex litigation and class actions, including those involving

violations of the TCPA. Plaintiff and her counsel are committed to vigorously

prosecuting this action on behalf of the other respective members of the Class and

have the financial resources to do so. Neither Plaintiff nor her counsel have any

interests adverse to those of the other members of the Class.




                                              7
        Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 8 of 13




       PROCEEDING VIA CLASS ACTION IS SUPERIOR

       28.    A class action is superior to all other available methods for the fair and

efficient adjudication of this lawsuit, because individual litigation of the claims of all

members of the Class is economically unfeasible and procedurally impracticable. While

the aggregate damages sustained by the Class are in the millions of dollars, the individual

damages incurred by each member of the Class resulting from Defendant’s wrongful

conduct are too small to warrant the expense of individual lawsuits. The likelihood of

individual Class members prosecuting their own separate claims is remote, and, even if

every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

       29.    The prosecution of separate actions by members of the Class would create

a risk of establishing inconsistent rulings and/or incompatible standards of conduct for

Defendant. For example, one court might enjoin Defendant from performing the

challenged acts, whereas another may not. Additionally, individual actions may be

dispositive of the interests of the Class, although certain class members are not parties

to such actions.

                                    COUNT I
                        VIOLATION OF 47 U.S.C. § 227(b)
                       (On Behalf of Plaintiff and the Class)

       30.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully

                                            8
        Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 9 of 13




set forth herein.

      31.    It is a violation of the TCPA to make “any call (other than a call made

for emergency purposes or made with the prior express consent of the called party)

using any automatic telephone dialing system or an artificial or prerecorded voice

… to any telephone number assigned to a … cellular telephone service ….” 47

U.S.C. § 227(b)(1)(A)(iii).

      32.    Defendant transmitted calls using an artificial or prerecorded voice to

the telephone numbers of Plaintiff and members of the Class.

      33.    Plaintiff and members of the Class did not provide Defendant with their

consent to receive prerecorded calls and/or revoked any such consent by asking

Defendant to stop calling.

      34.    Defendant did not have prior express consent to call the telephones of

Plaintiff and the other members of the putative Class when the calls were made.

      35.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by

using an artificial or prerecorded voice to make non-emergency telephone calls to

the cellular telephones of Plaintiff and the other members of the putative Class

without their prior express consent.

      36.    Defendant knew that it did not have prior express consent to make these

calls, and knew or should have known that it was using an artificial or prerecorded

                                         9
       Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 10 of 13




voice. The violations were therefore willful or knowing.

       37.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the

TCPA, Plaintiff and the other members of the putative Class were harmed and are

each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and

the class are also entitled to an injunction against future calls. Id.

       38.      Because Defendant knew or should have known that Plaintiff and the

other members of the putative Class had not given prior express consent to receive

its prerecorded calls to their cellular telephones the Court should treble the amount

of statutory damages available to Plaintiff and the other members of the putative

Class pursuant to § 227(b)(3) of the TCPA.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for

the following relief:

             a) An order certifying this case as a class action on behalf of the Classes as

                defined above, and appointing Plaintiff as the representative of the Classes

                and Plaintiff’s counsel as Class Counsel;

             b) An award of actual and statutory damages for Plaintiff and each member

                of the Classes;

             c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,

                                              10
Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 11 of 13




     and its implementing regulations, Plaintiff seeks for herself and each

     member of the Class $500.00 in statutory damages for each and every

     violation pursuant to 47 U.S.C. § 277(b)(3);

  d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.

     §§ 227, et seq., and its implementing regulations, Plaintiff seeks for herself

     and each member of the Classes treble damages, as provided by statute, up

     to $1,500.00 for each and every violation pursuant to 47 U.S.C. §

     277(b)(3)(B) and § 277(b)(3)(C);

  e) An order declaring that Defendant’s actions, as set out above, violate the

     TCPA and its implementing regulations;

  f) An injunction requiring Defendant to cease all unsolicited prerecorded

     calling activity, and to otherwise protect the interests of the Classes;

  g) An injunction prohibiting Defendant from using, or contracting the use of,

     prerecorded calls without obtaining, recipient’s consent to receive calls

     made with such equipment; and

  h) Such further and other relief as the Court deems necessary.

                          JURY DEMAND

Plaintiff and Class Members hereby demand a trial by jury.




                                   11
      Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 12 of 13




Date: February 12, 2021

                                      Respectfully Submitted,


                                        THE KOVAL FIRM, LLC
                                        /s/ Steven H. Koval
                                        Steven H. Koval
                                        Georgia Bar No. 428905
                                        3575 Piedmont Road
                                        Building 15, Suite 120
                                        Atlanta, GA 30305
                                        Telephone: (404) 513-6651
                                        Facsimile: (404) 549-4654
                                        shkoval@aol.com

                                        HIRALDO P.A.
                                        Manuel S. Hiraldo, Esq.
                                        Florida Bar No. 030380
                                        (pro hac vice to be filed)
                                        401 E. Las Olas Boulevard
                                        Suite 1400
                                        Ft. Lauderdale, Florida
                                        mhiraldo@hiraldolaw.com
                                        Telephone: 954.400.4713

                                        THE LAW OFFICES OF
                                        JIBRAEL S. HINDI
                                        Jibrael S. Hindi, Esq.
                                        Florida Bar No. 118259
                                        (pro hac vice to be filed)
                                        110 SE 6th Street
                                        Suite 1744
                                        Ft. Lauderdale, Florida
                                        jibrael@jibraellaw.com
                                        Telephone: 954-628-5793



                                   12
       Case 1:21-cv-00647-WMR Document 1 Filed 02/12/21 Page 13 of 13




                                             IJH LAW
                                             Ignacio J. Hiraldo
                                             Florida Bar No. 56031
                                             (pro hac vice to be filed)
                                             1200 Brickell Ave
                                             Suite 1950
                                             Miami, FL 33131
                                             ijhiraldo@ijhlaw.com
                                             Telephone: 786.469.4496
                                             Counsel for Plaintiff


        CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with 14-

point, Times New Roman font, approved by the Court in L.R. 5.1.C.

                                                    /s/ Steven H. Koval




                                        13
